 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the MMTC for such unit, which the Board, under the circum-stances, finds appropriate for the purposes of collective bargaining.If a majority of the employees in voting group (b) vote for the MMTCand if a majority of the employees in voting group (a) vote forTWUA, the Regional Director is instructed to issue a certification ofrepresentatives to the TWUA for a separate unit of production em-ployees, which the Board, under the circumstances, finds appropriatefor the purposes of collective bargaining.However, if a majority of the employees in voting group (b) donot vote for the MMTC, such group will be appropriately included inthe same unit with the employees in voting group (a) and their voteswill be pooled with those in voting group (a) 8 The Regional Di-rector conducting the elections is instructed to issue a certification ofrepresentatives to the TWUA if that labor organization is selectedby a majority of the employees in the pooled group, which the Board,in such circumstances, finds to be a single unit appropriate for the pur-poses of collective bargaining.[Text of Direction of Elections omitted from publication.]MEMBER PETERSONtook no part in the consideration of the aboveDecision and Direction of Elections.8 If the votes are pooled, they are to be tallied in the following manner : The votes forthe union seeking a separate unit of maintenance employees shall be counted as valid votes,but neither for nor against the union seeking to represent the more comprehensive unit;all other votes are to be accorded their face value, whether for representation by the unionseeking the comprehensive group or for no union. SeeWestinghouse Electric Corporation,108 NLRB 556, footnote 14.ASSOCIATED FOOD DISTRIBUTORS,INC.andMISCELLANEOUSDRIVERS,LOCAL223,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUF-FEURS,WAREHOUSEMEN AND HELPERS OF AMERICA,AFL,PETITIONER.Case No. 36-IBC-982.July 29,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before E. G. Strumpf, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer 1 is engaged in commerce within the meaning ofthe Act.1The Employer is a voluntary bargaining association of which the followingfirms, allof Portland, Oregon, are members :Wadhams & Co, United Grocers, Inc., Hudson House,Inc, General Grocery Co. Inc., and Northwest Grocers.109 NLRB No. 86. ASSOCIATED FOOD DISTRIBUTORS, INC.5752.The labor organizations involved claim to represent certain em-ployees of the Employer?3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act 3The Employer and the Intervenor contended that their current con-tract constitutes a bar to this proceeding.The preceding contractbetween these parties terminated on August 1, 1953, upon timely noticegiven by the Intervenor.Thereafter the parties began negotiationsfor a new contract.On September 3, 1953, the parties signed a docu-ment entitled "Employer Proposal for Settlement for New Agree-ment," which the Intervenor contends is a contract effectively barringan immediate direction of election.For reasons stated below we finditunnecessary to determine whether this "proposal" is, in fact, avalid contract.Petitioner alleges that its agents, John Sweeney and Clyde Crosby,notified the Employer of its representative interest in the Employer'semployees by a telephone call on September 2, 1953.The record con-tains conflicting evidence as to whether the call was made on Septem-ber 2 or 3.Elmer Williams, the Employer's representative with whomSweeney spoke, while at first uncertain whether Sweeney called onSeptember 2 or not, testified that the call followed the execution of the"proposal."Sweeney, on the other hand, testified that Williams, inresponse to aninquiry, stated that he had not yet signedan agreementwith the Intervenor.More definite evidence, in our opinion, is tobe derived from the testimony of James Haggin, an official of thePetitioner, who listened to the conversationon anextension phone.Haggin testified that the call was made about 4 p. in. on September2.He was certain of the date because he had been in Medford, Ore-gon, on September 1, had arrived in Portland on September 2, and hadleft for Longview, Washington, the morning of September 3.On thebasisof the foregoing we find that it was on September 2 that Peti-tioner notified the Employer of its representative interest in theEmployer's employees.There is also conflicting evidence in the recordas tothe statementsmade by Sweeney and Crosby in their telephone conversation withWilliams on September 2.The Petitioner contends that they toldWilliams that Petitioner represented a majority of the officeworkersand stated that Petitioner would file a petition covering these em-ployees.Williams testified that instead of informing him that Peti-tionerthen represented a majority of the employees, Sweeney and2 Office Employes International Union, Local 11, AFL, was permitted to intervene at thehearing on the basis of its current contract with the Employer.8 For reasons stated below the Intervenor's motion to dismiss the petition on variousgrounds is denied. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDCrosby implied quite the contrary.All the parties agree, however,that they did inform Williams that Petitioner was going to file apetition for the employees in question.We find it unnecessary to resolve the conflict in evidence concerningthe exact tenor and substance of Petitioner's notification to the Em-ployer.Even assuming Petitioner implied to the Employer that itdid not then represent a majority, we deem Petitioner's notice of itsintention to file a petition determinative of the case on the basis of areexamination of the rule established inGeneral Electric X-Ray Cor-poration.4In the past the Board has said that a union seeking to invoke theGeneral Electric X-Rayrule must allege in its notice to the employer,at least by implication,' that it represents a majority of the employees.We believe that a literal adherence to this requirement conditions theoperation of the 10-day rule upon an unnecessary technicality.TheBoard makes no attempt, administratively or otherwise, to determinethe accuracy of such a. claim when it is made.We agree with thislatter policy-the issue of majority representation is most appropri-ately resolved by an election-but think it demonstrates that the Boardconsiders the accuracy of the claim of little significance.An addi-tional indication that the rule is not predicated upon the assumptionthat the outside union making the majority claim actually representsa majority is the fact that such a union is accorded 10 daysaftermaking its majority claim in which to file a petition supported by onlya 30 percentshowing of interest.And finally, in theGeneral ElectricX-Raycase itself, the Board expressly characterized such claims as"bare" or "naked," the presentation of which "places no onus on theclaimant to substantiate its claim and thus gives rise to no inferenceof substantial interest."Nor can we discern any salutory purposeto be served by adhering to this formality.The requirement onlyposes for a petitioner a question for which no logical answer is possible.If the union needs a showing of only 30 percent employee supportwhen it files its petition 10 days later, what evidence, or degree, ofemployee support must it have before it can legitimately make a claimto represent a majority?In sum, we believe that to say a union may invoke the 10-day ruleonly by claiming a majority in its notice to the employer is to perpetu-ate a needless technicality which bears little relation to any desirableobjective and which raises more problems than it resolves.Accord-ingly, we shall abandon it.Realistically viewed, the policy establishedin theGeneral Electric X-Raycase does not require that a union useany particular form of words in notifying an employer of its interestin the employees. It is enough that the employer be reasonably ap-4 67 NLRB 997, at 10005 Essex Wire Corporation,102 NLRB 332,at 333. ASSOCIATED FOOD DISTRIBUTORS, INC.577prised that the petitioner actively seeks to become the exclusive bar-gaining representative, whether by notice of the outside union's asser-tion of a majority, by notice of its request for recognition or by no-tice of its intention to initiate a representation proceeding beforethisBoard to challenge the position of the incumbent union.Ac-cordingly, we find that where, as here, the employer is made awarethat another union is about to file a petition, and that petition, sup-ported by a 30-percent showing of interest, is actually filed within 10days, a contract signed in the interim cannot operate as a bar to anelection.We also find no merit in the Intervenor's objections that the origi-nal petition contained technical defects and was untimely filed.Thedefects in the original petition were corrected by the amended petitionand were not, in any event, prejudicial to the Intervenor. Since thetenth and last day, underGeneral Electric X-Ray,on which the Peti-tioner could file its petition fell on Saturday, a day when the Board'sofficeswere normally closed, the petition was timely when filed thefollowing Monday.64.The parties herein are in agreement, and we find, that the follow-ing employees constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act : Alloffice clerical employees employed by member firms of Associated FoodDistributors, Inc., in their wholesale grocery businesses at Portland,Oregon, excluding inside and outside salesmen, confidential employees,guards, professional employees, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER MURDOCK, dissenting :I must dissent from the decision of the majority to overrule an his-toric and basic principle in the application of the Board's contract-barrules.Until today the Board had always held that an outside labororganization could raise a question of representation only by a rivalclaim that it rather than the incumbent union represented a majorityof the employees. It was this rival claim that put the Employerand incumbent union on notice that another labor organization had asubstantialinterest in representing the employees and brought intoplay the rule that a contract signed after such notice could not baran immediate election. In the early years of the Act a mere oralclaimwas equated with formal language in the petition that "a sub-stantial number of employees wish to be represented for purposes ofcollective bargaining. . . ."This language derives directly fromthe provisions of Section 9 (c) of the Act, which sets forth in detailthe conditions upon which the Board may find that a question of6 Essex Wire Corporation,supra,at 333 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentation exists.After some years of experience the Boardconcluded that an informal claim to representation was not entitledto the same weight accorded a written claim in the petition, whichwould set in motion the Board's machinery for the prompt investiga-tion of the substantiality of the alleged claim.The Board thereforeheld in theGeneral Electric X-raycase that a naked claim to repre-sentation must be followed by a petition within 10 days to prevent acontract signed in the interim from operating as a bar to an election.In the instant case the majority holds for the first time that aPetitioner need make no claim of majority status. It is sufficient, themajority finds, that the Petitioner notify the Employer of an intentionan employer and an incumbent representative of its employees, shouldbe held in abeyance merely because another union indicates that it willfile a petition.It seems to me that the least this Board shouldrequirefor the disruption of a going bargaining relationshipis a clear state-ment by the Petitioner that it does, in fact, representa substantialnumber of employees, followed by an actual petition, supported by a30-percent showing of interest, within 10 days. It should be of funda-mentalinterest to this Board, as I said in my dissenting opinion in theEssex Wirecase,7 that "contracts are not nullified withouta clear andsubstantial contest between claimants to majority representation at thetime of the execution of the agreement."7 Essea, Wire Corporation,102 NLRB 332, at 336.ALLSTATE INSURANCECOMPANYandINSURANCEAGENTS' INTERNA-TIONAL UNION, AFL, PETITIONER.CaseNo.'I-RC-2406.July 29,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Myron K. Scott, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed?Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.iThe request of the Employer for oral argument is denied because the record and thebriefs clearly set forth the positions of the parties.The Employer'smotion to dismiss because the organizing committee of the Petitionerhas not complied with Section 9 (f), (g), and(h) of the Act is denied.The organizingcommittee is an auxiliary arm of the International,established for organizing purposes,and need not comply.Grand Central Aircraft Co., Inc.,106 NLRB 358.109 NLRB No. 93.